Case 2:21-cv-00103-FLA-AFM Document 1 Filed 01/06/21 Page 1 of 20 Page ID #:1



 1   ANOUSH HAKIMI (State Bar No. 228858)
     anoush@handslawgroup.com
 2   PETER SHAHRIARI (State Bar No. 237074)
     peter@handslawgroup.com
 3   ANI AVETISYAN (State Bar. No. 266679)
     ani@handslawgroup.com
 4   LAURA STEVEN (State Bar. No. 332168)
     laura@handslawgroup.com
 5   THE LAW OFFICE OF HAKIMI &
     SHAHRIARI
 6   1800 Vine Street
     Los Angeles, CA 90028
 7
     Telephone: (888) 635 - 2250
 8   Facsimile: (213) 402 - 2170
 9   Attorneys for Plaintiff,
     JAMES SHAYLER
10
11                         UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13
     JAMES SHAYLER,                          Case No.:
14
15           Plaintiff,
16   v.                                      COMPLAINT FOR VIOLATIONS
                                             OF: AMERICANS WITH
17   RED CARPET CAR WASH -                   DISABILITIES ACT OF 1990, 42
                                             U.S.C. § 12181 et seq.; UNRUH
18   MANHATTAN BEACH ASSOCIATES, CIVIL RIGHTS ACT, CALIFORNIA
     LTD., a California Limited Partnership; CIVIL CODE § 51 et seq.
19   RED CARPET USA, LLC, a California
20   Limited Liability Company; and DOES
     1-10,
21                                           DEMAND FOR JURY TRIAL
22           Defendants.
23
24
25             Most Americans will become disabled at some point in life.
26
27
28

                                      COMPLAINT
Case 2:21-cv-00103-FLA-AFM Document 1 Filed 01/06/21 Page 2 of 20 Page ID #:2



 1         Plaintiff James Shayler (hereinafter referred to as “Plaintiff,”) complains of
 2
     RED CARPET CAR WASH - MANHATTAN BEACH ASSOCIATES, LTD., a
 3
 4   California Limited Partnership; RED CARPET USA, LLC, a California Limited

 5   Liability Company; and Does 1-10 (each, individually a “Defendant,” and
 6
     collectively “Defendants”), and alleges as follows:
 7
 8                             I.     PARTIES
 9         1.     James Shayler has gone through multiple knee replacement surgeries
10
     and has a pinched sciatic nerve that runs down his entire left leg which causes his
11
12   leg to give out sporadically. He has spinal arthritis and experiences severe back
13   pain on a regular basis. He has difficulty walking and standing and relies on a
14
     cane and walker for mobility. He also suffered an injury that required surgery and
15
16   the resulting surgery left him with very little use of his left arm. Plaintiff is
17   qualified as being disabled pursuant to 42 U.S.C. § 12102(2)(A), the California
18
     Unruh Civil Rights Act, §§ 51, et seq., 52, et seq., and other statutory laws which
19
20   protect the rights of “disabled persons”. Plaintiff has been issued a blue permanent
21
     disability Disabled Person Parking Placard by the State of California. Plaintiff is a
22
     California resident with physical disabilities.
23
24         2.     Defendant RED CARPET CAR WASH - MANHATTAN BEACH
25
     ASSOCIATES, LTD., a California Limited Partnership; RED CARPET USA,
26
     LLC, a California Limited Liability Company; owned the property (“Property”)
27
28   located at 2414 N Sepulveda Blvd, Manhattan Beach, CA 90266, at all relevant
                                           2
                                       COMPLAINT
Case 2:21-cv-00103-FLA-AFM Document 1 Filed 01/06/21 Page 3 of 20 Page ID #:3



 1   times.
 2
              3.   There is a business establishment on the Property known as “Red
 3
 4   Carpet Car Wash” (hereinafter “business”).

 5            4.   DOES 1 through 10 were at all relevant times lessors, lessees, property
 6
     owners, subsidiaries, parent companies, employers, employees, agents, corporate
 7
 8   officers, managers, principles and/or representatives of Defendants. Plaintiff is
 9   unaware of the true names and capacities of Defendants sued herein, as DOES 1
10
     through 10, inclusive, and therefore, sues those Defendants by fictitious names.
11
12   Plaintiff requests that the Court grant leave to amend this complaint to allege the
13   true names and capacities when determined by whatever source.
14
              5.   Plaintiff alleges that Defendants at all times have been and are relevant
15
16   to this cause of action, the owners, franchisees, lessees, general partners, limited
17   partners, agents, employees, employers, represent partners, subsidiaries, partner
18
     companies, and/or joint ventures of the remaining Defendants and were acting
19
20   within the course and scope of that relationship. Plaintiff is further informed and
21
     believes and alleges that each of the Defendants gave consent to, ratified, and/or
22
     authorized the acts alleged of each of the remaining defendants.
23
24            6.   Plaintiff visited the public accommodations owned and operated by
25
     Defendants with the intent to purchase and/or use the goods, services, facilities,
26
     privileges, advantages, or accommodations operated and/or owned by Defendants.
27
28                              II.   JURISDICTION & VENUE
                                           3
                                       COMPLAINT
Case 2:21-cv-00103-FLA-AFM Document 1 Filed 01/06/21 Page 4 of 20 Page ID #:4



 1          7.     This Court has subject matter jurisdiction over this action pursuant to
 2
     28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 3
 4   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”).

 5          8.     Pursuant to supplemental jurisdiction, an attendant and related cause of
 6
     action, arising from the same nucleus of operative facts and arising out of the same
 7
 8   transactions, is also brought under California’s Unruh Civil Rights Act, which act
 9   expressly incorporates the ADA.
10
            9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is
11
12   founded on the fact that the real property which is the subject of this action is
13   located in this district and that Plaintiff’s cause of action arose in this district.
14
                                 III.   FACTS
15
16          10.    The Property owned by Defendants is a facility which is open to the
17   public and is a business establishment.
18
            11.    Plaintiff alleges that the Property has been newly constructed and/or
19
20   underwent remodeling, repairs, or alterations since 1992, and that Defendants have
21
     failed to comply with California access standards which applied at the time of each
22
     new construction and/or alteration or failed to maintain accessible features in
23
24   operable working condition.
25
            12.    Plaintiff visited the Property during the relevant statutory period on
26
     three separate occasions, in April 2019, December 2019 and November 2020 to
27
28   patronize the business.
                                            4
                                        COMPLAINT
Case 2:21-cv-00103-FLA-AFM Document 1 Filed 01/06/21 Page 5 of 20 Page ID #:5



 1         13.    Defendants did not offer persons with disabilities with equivalent
 2
     facilities, privileges and advantages offered by Defendants to other patrons.
 3
 4         14.    Plaintiff encountered barriers (both physical and intangible) that

 5   interfered with – and denied – Plaintiff the ability to use and enjoy the goods,
 6
     services, privileges, and accommodations offered at the Property.
 7
 8         15.    Parking for patrons visiting the Property are among the facilities,
 9   privileges, and advantages offered by Defendants to patrons of the Property.
10
           16.    However, there is no accessible parking for disabled patrons. Not one
11
12   single space. The parking space designated for disabled persons does not comply
13   with the Americans with Disabilities Act (“ADA”).
14
           17.    The parking area does not comply with the latest California Building
15
16   Codes (“2010 CBC”).
17         18.    Parking is one of the facilities, privileges, and advantages offered by
18
     Defendants to patrons of the Property.
19
20         19.    When Plaintiff visited the Property, he experienced access barriers
21
     related to parking, signage, paths of travel, and other areas.
22
           20.    Plaintiff encountered the following barriers at Defendant’s Property:
23
24
25
           There is no designated accessible parking at Red Carpet Car Wash.
26
           There is not one single accessible parking space. There is a parking
27
28         space closest to the entrance of the business which could have been an
                                           5
                                       COMPLAINT
Case 2:21-cv-00103-FLA-AFM Document 1 Filed 01/06/21 Page 6 of 20 Page ID #:6



 1         accessible parking space, however it is not. There are some attempts to
 2
           make the restrooms accessible, however placing non-ADA complaint
 3
 4         grab bars do not make an accessible restroom. Other problems related

 5         to the entrance, interior space, and signage exist at this business.
 6
 7
 8         VIOLATION of 2010 California Building Code (CBC) § 1114B.1.2; 1991
 9         ADA Standards for Accessible Design (ADAS) § 4.3.2(1). (Exterior route
10
           of travel.) An accessible route of travel is not provided to all entrances and
11
12         portions of the building, entrances and/or between the building and a public
13         way.
14
15
16         VIOLATION of 2010 CBC § 1127B.1. (No accessible exterior route.)
17         There is no accessible path of travel into the building entrances. There is no
18
           safe way for Plaintiff to travel from the parking area to the entrance of the
19
20         Property.
21
22
           VIOLATION of 2010 CBC § 1127B.1; 1991 ADAS § 4.6.2(1).
23
24         (Directional signage.) There is no directional signage showing an accessible
25
           path of travel.
26
27
28         VIOLATION of 2010 CBC § 1129B.4. (Off-street unauthorized parking
                                          6
                                      COMPLAINT
Case 2:21-cv-00103-FLA-AFM Document 1 Filed 01/06/21 Page 7 of 20 Page ID #:7



 1         sign.) The tow away sign(s) (white sign stating that “UNAUTHORIZED
 2
           VEHICLES PARKED IN DESIGNATED ACCESSIBLE SPACES …
 3
 4         WILL BE TOWED AWAY”) must be posted in a conspicuous place at each

 5         entrance to an off-street parking lot (facility), or immediately adjacent to and
 6
           visible from each designated parking stall (space). The requisite sign(s) are
 7
 8         not posted.
 9
10
           VIOLATION of 2010 CBC § 1129B.4. (Off-street unauthorized parking
11
12         sign – towed vehicle information.) The tow away sign (white sign stating
13         that “UNAUTHORIZED VEHICLES PARKED IN DESIGNATED
14
           ACCESSIBLE SPACES … WILL BE TOWED AWAY”) does not state the
15
16         required information regarding the tow company and telephone number.
17
18
           VIOLATION of 2010 CBC § 1129B.1; 1991 ADAS § 4.1.2(5). (Accessible
19
20         spaces required.) Where parking is provided, a minimum number of ADA-
21         compliant designated accessible spaces are required in accord with the
22
           number of total spaces. They are not provided. There is a parking space
23
24         closest to the entrance, which could have been a designated accessible
25
           parking space, but it is not.
26
27
28         VIOLATION of 2010 CBC § 1129B.1; 1991 ADAS § 4.6.2; 2010 ADAS §
                                           7
                                       COMPLAINT
Case 2:21-cv-00103-FLA-AFM Document 1 Filed 01/06/21 Page 8 of 20 Page ID #:8



 1         208.3.1. (Minimize travel distance.) The parking space reserved for disabled
 2
           persons is not located to minimize the travel distance to the entrance. The
 3
 4         parking spaces closest to the entrance of the business are not designated

 5         accessible spaces. There is a parking space closest to the entrance, which
 6
           could have been a designated accessible parking space, but it is not.
 7
 8
 9         VIOLATION of 2010 CBC § 1133B.5.1; 1991 ADAS §§ 4.3.7, 4.8.1, 2010
10
           ADAS § 403.3, 2016 CBC § 11B-403.3. (Ramps.) The accessible route of
11
12         travel has a slope greater than 1:20 (5%) but is not a compliant ramp.
13
14
           VIOLATION of 2010 CBC § 1133B.5.2. (Minimum width of ramps.) The
15
16         ramps do not have a minimum clear width of forty-eight (48) inches.
17
18
           VIOLATION of 2010 CBC § 1133B.5.3; 1991 ADAS § 4.8.2. (Least
19
20         possible slope of ramp.) The least possible slope is not used for the ramp
21         leading into the business.
22
23
24         VIOLATION of 2010 CBC § 1133B.5.3; 1991 ADAS § 4.8.2. (Maximum
25
           slope of ramp.) The slope of the ramp leading into the business is greater
26
           than 8.33%.
27
28
                                            8
                                        COMPLAINT
Case 2:21-cv-00103-FLA-AFM Document 1 Filed 01/06/21 Page 9 of 20 Page ID #:9



 1         VIOLATION of 2010 CBC § 1133B.5.3.1; 1991 ADAS § 4.8.6. (Maximum
 2
           cross slope of ramp.) The cross slope of the ramp was greater than 2%.
 3
 4
 5         VIOLATION of 2010 CBC § 1133B.5.4; 1991 ADAS § 4.8.4. (Level ramp
 6
           landings.) Level ramp landings must be provided at the top and bottom of
 7
 8         each ramp. They are not provided.
 9
10
           VIOLATION of 2010 CBC § 1133B.5.4; 1991 ADAS § 4.8.4(1). (Width of
11
12         ramp landings.) The landing of ramps must be at least as wide as the ramp
13         run leading to it, but they are not.
14
15
16         VIOLATION of 2010 CBC § 1133B.5.4.2; 1991 ADAS §§ 4.8.4(2),
17         4.8.4(3). (Minimum landing width and length for top ramp landings.) The
18
           ramp’s top landing is not sixty (60) inches wide and long as required.
19
20
21         VIOLATION of 2010 CBC § 1133B.5.4.2. (Minimum landing length for
22
           bottom ramp landings.) The ramp’s bottom landing is not seventy-two (72)
23
24         inches in length as required.
25
26
           VIOLATION of 2010 CBC § 1133B.5.4.6; 1991 ADAS § 4.8.4(3).
27
28         (Minimum landing size for change of direction in ramp.) The change of
                                           9
                                       COMPLAINT
Case 2:21-cv-00103-FLA-AFM Document 1 Filed 01/06/21 Page 10 of 20 Page ID #:10



  1         direction in the ramp does not have a minimum landing size of 60” x 60”.
  2
  3
  4         VIOLATION of 2010 CBC § 1133B.1.1.1.3; 2010 ADAS § 302.2. (Carpet.)

  5         Carpets and mats must be securely attached to a stable surface. Carpeting
  6
            must be securely attached so that it does not shift or buckle against wheeled
  7
  8         traffic. The carpet and/or mat inside the business is not secure and can cause
  9         rolling and buckling. Rolling or buckling occurs when carpet is not properly
 10
            secured and makes wheelchair maneuvering very difficult. It also creates a
 11
 12         tripping hazard for those using walkers and canes
 13
 14
            VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Front door
 15
 16         entrance threshold and weather strip changes in level.) Inside the building,
 17         the front door entrance threshold and weather strip has changes in level
 18
            greater than one-half inch but provides no ramps. This makes traversing this
 19
 20         area difficult.
 21
 22
            VIOLATION of 2010 CBC § 1122B.5;1991 ADAS § 7.2; 2010 ADAS §
 23
 24         904. (Transaction counters.) There is no lowered counter that is free and clear
 25
            of clutter for disabled persons whose line of sight is lower. There was no
 26
            lowered, 36 inches or less, transaction counter for use by persons who cannot
 27
 28         see high surfaces because of their disability. Without a lowered transaction
                                         10
                                      COMPLAINT
Case 2:21-cv-00103-FLA-AFM Document 1 Filed 01/06/21 Page 11 of 20 Page ID #:11



  1         counter, it is difficult for Plaintiff to use the counter to conduct business at
  2
            the Property.
  3
  4
  5         VIOLATION of 2010 CBC § 1115B.6. (Sanitary facilities – door signage.)
  6
            The sanitary facilities are missing door signage indicating an accessible
  7
  8         facility.
  9
 10
            VIOLATION of 2010 CBC § 1117B.5.7; 1991 ADAS § 4.30.6; 2010
 11
 12         ADAS § 703.4. (Sanitary facilities – wall signage.) There is no signage on
 13         the wall approaching the restrooms.
 14
 15
 16         VIOLATION of 2010 CBC § 1115B.3.1.3; 1991 ADAS § 4.23.6.
 17         (Accessible lavatory.) At least 5% of lavatories, but not less than (at least)
 18
            one lavatory shall be accessible (i.e., shall comply with accessibility
 19
 20         requirements). An accessible lavatory is not provided.
 21
 22
            VIOLATION of 2010 CBC § 1115B.4.1.3.3.2. (Toilet - rear grab bar
 23
 24         extension from centerline.) The toilet rear grab bar extending at least twelve
 25
            (12) inches on one side and twenty-four (24) inches on the other side from
 26
            the centerline is not provided.
 27
 28
                                           11
                                        COMPLAINT
Case 2:21-cv-00103-FLA-AFM Document 1 Filed 01/06/21 Page 12 of 20 Page ID #:12



  1         VIOLATION of 2010 CBC § 1115B.4.1.3.3.2. (Toilet rear grab bar.) The
  2
            grab bar on the wall behind the toilet, which is required to be at least thirty-
  3
  4         six (36) inches long, is not provided.

  5
  6
            VIOLATION of 2010 CBC § 1115B.4.1.3.3.2. (Toilet - rear grab bar
  7
  8         height.) The toilet rear grab bar centered thirty-three (33) inches above and
  9         parallel to the to the floor is not provided.
 10
 11
 12         VIOLATION of 2010 CBC § 1115B.4.1.3.3. (Toilet - side grab bar.) The
 13         toilet side grab bar, that is required to be at least forty-two (42) inches long,
 14
            is not provided.
 15
 16
 17         VIOLATION of 2010 CBC § 1115B.4.1.3(3.1). (Toilet side grab bar -
 18
            height.) The toilet side wall grab bar attached thirty-three (33) inches above
 19
 20         and parallel to the floor is not provided.
 21
 22
            VIOLATION of 2010 CBC § 1115B.4.1.3.3.1. (Toilet side grab bar –
 23
 24         distance from rear wall.) The grab bar on the wall to the side of (next to) the
 25
            toilet shall be attached no more than twelve (12) inches from the rear wall,
 26
            and shall extend a minimum of fifty-four (54) inches from the rear wall, with
 27
 28         the front end position a minimum of twenty-four (24) inches in front of the
                                           12
                                        COMPLAINT
Case 2:21-cv-00103-FLA-AFM Document 1 Filed 01/06/21 Page 13 of 20 Page ID #:13



  1         water closet.
  2
  3
  4         VIOLATION of 2010 CBC § 1115B.4.1.; 1991 ADAS § 4.17.3. (Water

  5         closet – side clear floor space.) At least thirty-two (32) inches of clear floor
  6
            space extending from the rear wall to the front on the side of the water closet
  7
  8         adjacent to the wall/partition is not provided.
  9
 10
            VIOLATION of 2010 CBC § 1115B.4.1.; 1991 ADAS § 4.17.3. (Front of
 11
 12         water closet – clear floor space.) The required minimum of sixty (60) inches
 13         wide and forty-eight (48) inches deep clear floor space in front of the water
 14
            closet is not provided.
 15
 16
            21.      These inaccessible conditions denied Plaintiff full and equal access
 17
 18   and caused difficulty, humiliation, and/or frustration.

 19         22.      The barriers existed during each of Plaintiff’s visits in 2019 and 2020.
 20
            23.      Plaintiff alleges that Defendants knew that the foregoing architectural
 21
 22   barriers prevented access. Plaintiff will prove that Defendants had actual knowledge

 23   that the architectural barriers prevented access, and that the noncompliance with the
 24
      ADA Accessibility Guidelines and Title 24 of the California Building Code was
 25
 26   intentional.

 27         24.      Plaintiff intends visit the Property again soon. Currently, Plaintiff is
 28
                                             13
                                          COMPLAINT
Case 2:21-cv-00103-FLA-AFM Document 1 Filed 01/06/21 Page 14 of 20 Page ID #:14



  1   reasonably deterred from returning to Defendants’ public accommodation facilities
  2
      because of the knowledge of barriers to equal access, relating to Plaintiff’s
  3
  4   disabilities, that continue to exist at the Property.

  5         25.    Defendants have failed to maintain in working and useable conditions
  6
      those features necessary to provide ready access to persons with disabilities.
  7
  8         26.    Defendants have the financial resources to remove these barriers
  9   without much expense or difficulty in order to make their Property more accessible
 10
      to their mobility impaired customers. The removal of these barriers is readily
 11
 12   achievable. The United States Department of Justice has determined that removal of
 13   these types of barriers is readily achievable to remove.
 14
            27.    Defendants refuse to remove these barriers.
 15
 16         28.    On information and belief, Plaintiff alleges that Defendants’ failure to
 17   remove these barriers was intentional, because the barriers are logical and obvious.
 18
      During all relevant times, Defendants had authority, control, and dominion over
 19
 20   these conditions; thus, the absence of accessible facilities was not a mishap, but
 21
      rather an intentional act.
 22
            29.    These barriers to access are described herein without prejudice to
 23
 24   Plaintiff citing additional barriers to access after further inspection by Plaintiff’s
 25
      access agents, pursuant to Doran v 7-ELEVEN, Inc., 524 F3d 1034 (9th Cir. 2008)
 26
      (holding that once a plaintiff encounters one barrier at a site, a plaintiff can sue to
 27
 28   have all barriers that relate to his or her disability removed, regardless of whether
                                            14
                                         COMPLAINT
Case 2:21-cv-00103-FLA-AFM Document 1 Filed 01/06/21 Page 15 of 20 Page ID #:15



  1   he or she personally encountered them).
  2
          IV. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  3
  4        WITH DISABILITIES ACT OF 1990 (42 U.S.C. section 12101, et seq.)

  5                                  (Against All Defendants)
  6
            30.    Plaintiff alleges and incorporates by reference each and every
  7
  8   allegation contained in all prior paragraphs of this complaint.
  9         31.    Title III of the ADA prohibits discrimination against any person on the
 10
      basis of disability in the full and equal enjoyment of the goods, services, facilities,
 11
 12   privileges, advantages, or accommodations of any place of public accommodation
 13   by any person who owns, leases, or operates a place of public accommodation.
 14
      U.S.C. § 12182(a).
 15
 16         32.    Defendants discriminated against Plaintiff by denying “full and equal
 17   enjoyment” and use of the goods, services, facilities, privileges, or accommodations
 18
      of Defendant’s facility during each visit and each incident of deterred visit.
 19
 20         33.    The acts and omissions of Defendants herein were/are in violation of
 21
      Plaintiff’s rights under the ADA and the regulations under 28 C.F.R. Part 36, et seq.
 22
            34.     Pursuant to the ADA, discrimination is a “failure to make reasonable
 23
 24   modifications in policies, practices or procedures, when such modifications are
 25
      necessary to afford goods, services, facilities, privileges, advantages or
 26
      accommodations to individuals with disabilities, unless the entity can demonstrate
 27
 28   that making such modifications would fundamentally alter the nature of such goods,
                                           15
                                        COMPLAINT
Case 2:21-cv-00103-FLA-AFM Document 1 Filed 01/06/21 Page 16 of 20 Page ID #:16



  1   services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §
  2
      12182(b)(2)(A)(ii).
  3
  4         35.    The ADA requires removal of architectural barriers in existing

  5   facilities where such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv.)
  6
      (“discrimination includes … a failure to remove architectural barriers, and
  7
  8   communication barriers that are structural in nature, in existing facilities, … where
  9   such removal is readily achievable”). The term “readily achievable” is defined as
 10
      “easily accomplishable and able to be carried out without much difficulty or
 11
 12   expense.” 42 U.S.C. § 12181(9). Barriers are defined by reference to the ADA
 13   Standards of Accessible Design (“ADAS”), found at 28 C.F.R., Part 36, including
 14
      the ADA Accessibility Guidelines for Buildings and Facilities (“ADAAG”) at Part
 15
 16   36, Appendix A.
 17         36.    If removal of any barrier is not readily achievable, a failure to make
 18
      goods, services, facilities, or accommodations available through alternative
 19
 20   methods is also prohibited if these methods are readily achievable. 42 U.S.C. §
 21
      12182(b)(2)(A)(v).
 22
            37.    Plaintiff alleges that Defendants can easily remove the architectural
 23
 24   barriers at their facility without much difficulty or expense, and that Defendants
 25
      violated the ADA by failing to remove those barriers because removal was readily
 26
      achievable. There are companies in the area which can repaint parking areas for as
 27
 28   little as $350. Defendants can afford such costs, which are a fraction of what
                                          16
                                       COMPLAINT
Case 2:21-cv-00103-FLA-AFM Document 1 Filed 01/06/21 Page 17 of 20 Page ID #:17



  1   Defendants receive in rental profits for such a large and expensive property.
  2
            38.     Alternatively, if it was not “readily achievable” for Defendants to
  3
  4   remove barriers at their facilities, Defendants violated the ADA by failing to make

  5   the required services available through alternative methods, which are readily
  6
      achievable.
  7
  8         39.     On information and belief, the facility was modified after January 26,
  9   1992, mandating compliance access requirements under the ADA.
 10
            40.     The ADA requires that facilities altered in a manner that affects or
 11
 12   could affect their usability must be made readily accessible to individuals with
 13   disabilities to the maximum extent feasible. 42 U.S.C. §12183(a)(2).
 14
            41.     Plaintiff alleges that Defendants altered the facilities at the Property in
 15
 16   a manner that violated the ADA, and/or failed to make the Property readily
 17   accessible to physically disabled persons, including Plaintiff, to the maximum
 18
      extent feasible.
 19
 20         42.     The ADA also requires reasonable modifications in policies, practices,
 21
      or procedures, when such modifications are necessary to afford goods, services,
 22
      facilities, privileges, advantages, or accommodations to individuals with
 23
 24   disabilities, unless the entity can demonstrate that making such modifications
 25
      would fundamentally alter the nature of such goods, services, facilities, privileges,
 26
      advantages, or accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
 27
 28         43.     Plaintiff alleges that Defendants violated the ADA by failing to make
                                            17
                                         COMPLAINT
Case 2:21-cv-00103-FLA-AFM Document 1 Filed 01/06/21 Page 18 of 20 Page ID #:18



  1   reasonable modifications in policies, practices, or procedures at the Property when
  2
      these modifications were necessary to afford (and would not fundamentally alter the
  3
  4   nature of) the goods, services, facilities, privileges, advantages, or accommodations.

  5         44.    Plaintiff seeks a finding from this Court that Defendants violated the
  6
      ADA, so that he may pursue damages under California’s Unruh Civil Rights Act
  7
  8   for Disable Persons Act.
  9         45.    Here Defendants’ failure to make sure that accessible facilities were
 10
      available and ready to be used by the Plaintiff was/is a violation of law.
 11
 12         46.    Plaintiff would like to continue to frequent Defendants’ property
 13   because it is close to his home. However, he is deterred from doing so because he
 14
      has been discriminated against and is aware of accessibility barriers at the Property.
 15
 16         47.    Among the remedies sought, Plaintiff seeks an injunction order
 17   requiring compliance with state and federal access laws, and remediation of all the
 18
      existing access violations at the Property.
 19
 20      V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT
 21
                                    (Cal. Civ. Code § 51-53.)
 22
                                    (Against All Defendants)
 23
 24         48.    Plaintiff repleads and incorporates by reference, as though fully set
 25
      forth herein, the allegations contained in all prior paragraphs of this complaint.
 26
            49.    California Civil Code § 51 states, in part: “All persons within the
 27
 28   jurisdictions of this state are entitled to the full and equal accommodations,
                                          18
                                       COMPLAINT
Case 2:21-cv-00103-FLA-AFM Document 1 Filed 01/06/21 Page 19 of 20 Page ID #:19



  1   advantages, facilities, privileges, or services in all business establishments of every
  2
      kind whatsoever.”
  3
  4            50.   California Civil Code § 51 also states, in part: “No business

  5   establishment of any kind whatsoever shall discriminate against any person in this
  6
      state because of the disability of the person.”
  7
  8            51.   California Civil Code § 51(f) specifically incorporates, by reference,
  9   an individual’s rights under the ADA, into the Unruh Civil Rights Act. (“Unruh
 10
      Act”).
 11
 12            52.   The Unruh Act also provides that a violation of the ADA, or California
 13   state accessibility regulations, is a violation of the Unruh Act Cal. Civ. Code §
 14
      51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439 (N.D.
 15
 16   Cal. 1994).
 17            53.   Defendants’ above-mentioned acts and omissions have violated the
 18
      Unruh Act by denying Plaintiff his rights to full and equal use of the
 19
 20   accommodations, advantages, facilities, privileges, and services they offer, on the
 21
      basis of Plaintiff’s disability.
 22
               54.   Defendants’ above-mentioned acts and omissions have also violated
 23
 24   the Unruh Act by denying Plaintiff his rights to equal access pursuant to the ADA;
 25
      and, thus, Defendants are liable for damages. Cal. Civ. Code § 51(f), 52(a).
 26
               55.   Because violation of the Unruh Act resulted in difficulty, discomfort,
 27
 28   and/or embarrassment for Plaintiff, the Defendants are each also responsible for
                                            19
                                         COMPLAINT
Case 2:21-cv-00103-FLA-AFM Document 1 Filed 01/06/21 Page 20 of 20 Page ID #:20



  1   statutory damages, such as a civil penalty. Cal. Civ. Code § 55.56(a)(c).
  2
            56.      Plaintiff was actually damaged.
  3
  4         57.      Plaintiff was damaged by Defendants’ wrongful conduct and seeks

  5   statutory minimum damages of four thousand dollars ($4,000) for each offense.
  6
                                     PRAYER FOR RELIEF
  7
  8                  WHEREFORE, Plaintiff prays for judgment against Defendants, as
  9   follows:
 10
            1. For injunctive relief, compelling Defendants to comply with the
 11
 12               Americans with Disabilities Act and the Unruh Civil Rights Act. Note:
 13               Plaintiff is not invoking section 55 of the California Civil Code and is not
 14
                  seeking injunctive relief under the Disabled Person Acts.
 15
 16         2. Damages under the Unruh Civil Rights Act, which provides for actual
 17               damages and a statutory minimum of $4,000 per each offense.
 18
            3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant to
 19
 20               42 U.S.C. § 12205, and Cal. Civ. Code § 52.
 21                                      JURY DEMAND
 22
      Plaintiffs demand a trial by jury on all issues so triable.
 23
 24   DATED: December 18, 2020                 THE LAW OFFICE OF HAKIMI & SHAHRIARI
 25
 26                                      By:   /s/ Peter Shahriari, Esq.____________
 27                                            PETER SHAHRIARI, ESQ.
                                               Attorney for Plaintiff, James Shayler
 28
                                            20
                                         COMPLAINT
